Exhibit 10.55

 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

PC OPTICAL STORAGE TECHNOLOGY PATENT LICENSE AGREEMENT

 

This PC Optical Storage Technology Patent License Agreement (“Agreement”),
executed as of January 25, 2006 (the “Execution Date”), is made and entered into
by and between, on the one hand, Zoran Corporation, a Delaware corporation with
its principal place of business at 1390 Kifer Road, Sunnyvale, CA, 94086, USA
and its wholly owned subsidiary, Oak Technology, Inc. (collectively, “Zoran”),
and, on the other hand, MediaTek, Inc., a Taiwanese corporation with its with
its principal place of business at No. 1-2, Innovation Road 1, Science-Based
Industrial Park, Hsin-Chu City, Taiwan 300, R.O.C. (“MediaTek”). This Agreement
shall be effective as of January 25, 2006 (the “Effective Date”).

 

RECITALS

 

A.            Zoran owns and controls, and has the right to license, the Zoran
Licensed Patents (as defined below); and

 

B.            MediaTek desires to obtain a license under the Zoran Licensed
Patents during the term of this Agreement, all as is more particularly described
in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and of other good and valuable consideration, the parties agree as
follows:

 

1.             DEFINITIONS

 

a.             “Subsidiary” means, with respect to a given entity, any
corporation or other entity which directly or indirectly is controlled by the
given entity for so long as such control exists. Control means the direct or
indirect ownership by the given entity of more than fifty percent (50%) of the
Voting Power or the power to direct or cause the direction of the day-to-day
management, operations, business and policies of the controlled entity, whether
through the ownership of voting securities, by contract or otherwise.

 

b.             “After-Acquired Subsidiary” means any entity that becomes a
Subsidiary of a party during the term of this Agreement.

 

c.             “Assert” means to bring an action of any nature before any legal,
judicial, arbitration, administrative, executive or other type of body or
tribunal that has or claims to have authority to adjudicate such action in whole
or in part. Examples of such body or tribunal include, without limitation,
United States State and Federal Courts, the United States International Trade
Commission and any foreign counterparts of any of the foregoing.

 

1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

d.             “Change of Control” means a transaction or series of related
transactions in which either (i) a party consolidates or merges with or into a
third party, or sells, assigns, conveys, transfers, leases or otherwise disposes
of all or substantially all of its assets directly or indirectly to a third
party, or any third party consolidates with, or merges with or into, a party, in
each case unless the direct and indirect holders of the outstanding voting stock
or of other voting rights (referred to for convenience as the “voting power”)
entitled to elect directors or other managing authority for such entity
immediately prior to the transaction or series of related transactions will
hold, directly or indirectly, more than fifty (50%) of the voting power of the
surviving or transferee third party immediately after the transaction or
series of related transactions; or (ii) a third party or “group” (as such term
is used in Rule 13d-5 under the United States Securities Exchange Act of 1934)
is or becomes, or has the right to become, the beneficial owner, directly or
indirectly, of more than 50% of the total voting power of a party.

 

e.             “Economic Interest” means rights of a party to receive, directly
or indirectly, a share of the profits of a Subsidiary associated with securities
or other equity or ownership interest in such Subsidiary (including, for
example, rights to receive dividends and other profit distributions), whether or
not actually distributed.

 

f.              “Former Subsidiary” means any entity that ceases to be a
Subsidiary of a party during the term of this Agreement.

 

g.             [****].

 

h.             “Licensed Product” means any product that is a PC Optical Storage
Device, the manufacturing, using, selling, offering to sell, leasing, or
importing of which in any country would, in the absence of the license granted
by this Agreement, directly or indirectly infringe one or more claims of the
Zoran Licensed Patents.

 

i.              “Patents” mean (i) any patent (including any utility patent,
design patent, patent of importation, patent of addition, certificate of
addition, certificate or model of utility) granted by the United States or any
other country, (ii) any reissue, continuation, parent, division, extension,
renewal, or continuation-in-part of any of the foregoing, (iii) any
counterpart anywhere in the world of any of the foregoing, (iv) any patent
application in the United States or any other country, and (v) any patent
application that is a continuation, continuing application,
continuation-in-part or division of any such application.

 

j.              “PC Optical Storage Business” means [****].

 

k.             “PC Optical Storage Device” means any data storage device [****].

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

l.              “Zoran Licensed Patents” mean (i) the patents and patent
applications listed in Exhibit B; (ii) any existing or future U.S. or foreign
patent or patent application from which any of the foregoing claim priority; and
(iii) any counterpart, continuation, continuation-in-part, division, reissue or
re-examination of any of the foregoing, whether now existing or filed after the
Execution Date.

 

m.            “Voting Power” means the right to exercise voting power with
respect to the election of directors or similar managing authority of an entity
(whether through direct or indirect beneficial ownership of shares or securities
of such entity or otherwise).

 

n.             “Sold” means any direct or indirect disposition, by sale, lease,
use or otherwise, of a Licensed Product, whether or not for consideration.

 

2.             LICENSES

 

a.             Zoran’s License to MediaTek.

 

(i)            Subject to the limitations on the scope of license grant
described in Section 2(d) below, Zoran, on behalf of itself and its
Subsidiaries, hereby grants to MediaTek and its Licensed Subsidiaries, for the
term of this Agreement only, a non-exclusive, non-transferable and
non-assignable (except as set forth in Section 7) license, without the right to
sublicense, under the Zoran Licensed Patents only, to make, have made (subject
to Section 2(d) below), use, import, lease, offer to sell, sell (directly or
indirectly) and otherwise transfer Licensed Products and to practice any method
or process in the PC Optical Storage Business.

 

(ii)           No implied licenses are granted hereunder. Nothing contained in
this Agreement shall expressly or by implication or by estoppel or otherwise
give MediaTek any right to license Zoran Licensed Patents to any third party.

 

b.             [Intentionally Omitted]

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

c.             Customers. The sale or lease of a Licensed Product by MediaTek or
its Licensed Subsidiary to a direct or indirect customer under the license
granted in Section 2(a) conveys the right for such customer to use, sell
(directly or indirectly), offer to sell and import such Licensed Products as
sold by MediaTek or its Licensed Subsidiary (including as part of a larger
combination through the incorporation of the Licensed Products into other
products to the extent necessary for the use of such Licensed Products as
part of PC Optical Storage Devices).

 

d.             Limitations on Scope of License Grant.

 

(i)            [****].

 

(ii)           [****].

 

3.             PAYMENTS BY MEDIATEK

 

a.             License Fee. As a license fee under this Agreement, MediaTek
shall pay to Zoran the sum of fifty five million United States dollars (US
$55,000,000) (the “License Fee”) on or before February 7, 2006, as further
provided for in this Section 3. The parties agree that the payment of the
License Fee to Zoran is (i) not refundable, and (ii) unrelated to the volume of
sales by MediaTek, and (iii) not subject to any deductions, offsets or
withholdings, other than withholdings for purposes of Taiwan tax law for
purposes of Section 3(d) below.

 

b.             Royalties. In consideration for the license granted hereunder,
for the first thirty (30) months after the Effective Date, MediaTek shall pay to
Zoran a monthly royalty of one million United States dollars (US $1,000,000) for
each month during which at least [****] units of Licensed Products are Sold,
whether by MediaTek or any of its Subsidiaries (“Royalty”). [****]. In no event
shall the total royalties payable under this Section 3(b) exceed a total of
thirty million United States dollars (US $30,000,000). No royalties shall accrue
after such thirty (30) month period. Such royalties will be due and payable
within thirty (30) days after the end of the calendar quarter in which such
royalties accrue. MediaTek shall not be required to provide any reports
regarding the volume of Licensed Products sold by MediaTek.

 

c.             Payment. The payment of the License Fee and Royalties shall be
made to Zoran Corporation in United States currency by wire transfer to the
following account:

 

Bank Address:                                                                
[****].

 

ABA Number:                                                                   
[****]

Account Name:                                                             [****]

 

4

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Account Number:                [****]

Beneficiary:                           [****]

 

d.             Withholding Taxes.

 

(i)            Because of the possibility that Taiwan tax authorities
may require withholding with respect to the payments under this Agreement,
MediaTek shall withhold amounts from the payments made to Zoran pursuant to this
Agreement at the applicable withholding tax rate and pay such amounts to the
appropriate Taiwan tax authorities (the “Pre-Gross-Up Tax Withholding”). The
parties shall cooperate with each other and use all reasonable efforts to reduce
or eliminate such withholding tax liability as further described below.

 

(ii)           MediaTek will prepare and promptly file an application on Zoran’s
behalf with the Taiwan tax authorities for exemption from Taiwan’s withholding
taxes with respect to such payments. The parties shall cooperate and work
together with respect to such application and use reasonable efforts to obtain
such exemption. To the extent that a complete exemption is not available, the
parties shall cooperate and work together to reduce such withholding taxes to
the maximum extent possible. MediaTek and Zoran each agree to provide all
documents reasonably requested by the other party in connection with such
application.

 

(iii)          [****].

 

(iv)          [****].

 

(v)           [****].

 

e.             Late Payment. Any payment under this Article 3 that is not made
when due shall bear interest at the lesser of the prime rate plus two percent
(2%), as reported by Morgan Guaranty Trust Co. of New York, New York, or the
maximum rate permitted by law, from the date that such amounts were payable
under this Section 3 until the date upon which such payment is made. In any
action to collect past due amounts which have not been paid in accordance with
this Section 3, the prevailing party shall be entitled to receive its costs and
reasonable attorneys’ fees incurred in such action as set forth in Section 9
below.

 

f.              Other. The above payments will remain due from MediaTek to Zoran
even if the Licensed Patents are held invalid or unenforceable in a suit or
other proceeding with a third party. The parties acknowledge that the payments
under this Section 3 are not evidence of what a reasonable royalty would be as
determined in a suit for infringement of any of the patents covered by this
Agreement and are specifically

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

based upon various other considerations taken into account in the negotiation of
this Agreement.

 

4.             TERM

 

The term of this Agreement shall commence on the Effective Date and continue
until the expiration of the last to expire of the Zoran Licensed Patents. The
licenses granted in this Agreement are irrevocable and non-terminable (except to
the extent such licenses are subject to limitations upon a Change of Control as
set forth in Section 7 below).

 

5.             CONFIDENTIALITY OF TERMS

 

a.             Neither the parties nor their Subsidiaries shall use or refer to
this Agreement or any of its provisions in any promotional activity, except that
the parties shall be each allowed to issue a press release announcing the
existence of this Agreement. Prior to a party’s issuance of such a press
release, that party shall obtain the consent of the other as to the form and
content of the press release, said consent not being unreasonably withheld.

 

b.             The specific terms of this Agreement shall be confidential. No
party shall disclose the specific terms of this Agreement except:

 

(i)            to its Subsidiaries in confidence;

 

(ii)           in the case of MediaTek, as permitted by the prior written
consent of Zoran, granted in its sole discretion;

 

(iii)          in the case of Zoran, as permitted by the prior written consent
of MediaTek, granted in its sole discretion;

 

(iv)          as may be required by law or legal process (including legal
requirements and regulations of the U.S. Securities and Exchange Commission and
the rules of the Nasdaq Stock Market), as determined by such party based on
advice and counsel from such party’s outside securities counsel that such
disclosure is advisable under such law or legal process, provided however, that
in the event either party determines it is necessary to publicly file a copy of
this Agreement, the disclosing party agrees to notify the other party prior to
such filing and, upon the request of the other party, to use commercially
reasonable efforts to obtain confidential treatment for information deemed
sensitive, to the extent such confidential treatment is available under
applicable laws and regulations;

 

(v)           to the International Trade Commission (“ITC”) (to the extent
permissible by ITC rules, all such information shall be submitted in
confidence);

 

6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(vi)          to state information that has already been properly publicly
disclosed pursuant to Section 5(b)(iv) or in an approved press release under
Section 5(a), to the extent reasonably necessary in response to an inquiry from
industry analysts or other third parties, provided that neither party will issue
any further press release (beyond the approved press release under Section 5(a))
or other advertising or publicity regarding such information or this Agreement,
except as the other party shall agree;

 

(vii)         in confidence, to a party’s or its Subsidiaries’ accountants,
legal counsel and other financial and legal advisors in their capacity of
advising the party in such matters;

 

(viii)        in response to a valid subpoena or as otherwise may be required by
law (in confidence to the extent allowed); provided, however, that if a party or
Subsidiary is required to do so by a subpoena (or other legal process) or court
order seeking disclosure of the terms set forth in this Agreement, such party or
Subsidiary shall, before responding thereto, provide the other parties with
prior written notice of such subpoena, legal process, order or legal requirement
in sufficient time (if reasonably feasible) to permit the other parties the
opportunity to object (or, if the timing of such litigation makes advance notice
impracticable, such notice is provided within ten (10) days after such
disclosure), to seek a court-entered protective order or comparable
court-ordered restriction, and shall reasonably cooperate with the other parties
in their efforts to obtain such protective order and provided further that, the
disclosing party shall seek to have the disclosure of such terms and conditions
restricted, as authorized or permitted by the court, in the same manner as is
the confidential information of other litigating persons; and any party and any
of its Subsidiaries is permitted to file this Agreement under seal with and
disclose under seal this Agreement, in whole or in part, and information
relating to this Agreement to a court, tribunal or government agency of
competent jurisdiction in an action or proceeding brought by or against a party
or a Subsidiary when reasonably necessary for such action or proceeding, subject
to written notice to the other party and an opportunity to obtain a protective
order or other restriction as described in this subparagraph;

 

(ix)           to a third party in connection with a potential Change of Control
or other permitted assignment of this Agreement by, of or with the party,
provided that such disclosure shall be (A) on a strictly limited, need-to-know
basis, (B) when the party believes that such transaction is reasonably likely to
take place, and (C) on terms applicable to other highly confidential information
disclosed by such party in connection with such transaction provided such terms
prohibit disclosure, prohibit use for any purpose other than as

 

7

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

required for due diligence in connection with the potential transaction and
provide for reasonable care; and

 

(x)            [****].

 

6.             CERTAIN REPRESENTATIONS, WARRANTIES AND DISCLAIMERS

 

a.             Zoran represents and warrants to MediaTek that it has the right
to enter into this Agreement and grant the rights and licenses granted herein,
including, without limitation, to license the Zoran Licensed Patents, and to
bind its Subsidiaries under this Agreement.

 

b.             MediaTek represents and warrants to Zoran that it has the right
to enter into this Agreement.

 

c.             MediaTek represents to Zoran that each entity listed on Exhibit A
hereto currently meets the definition of “Subsidiary” herein.

 

d.             Nothing contained in this Agreement is or shall be construed as:
(i) a warranty or representation by Zoran as to the validity, enforceability or
scope of any of the Zoran Licensed Patents; or (ii) a warranty or representation
by Zoran that any manufacture, sale, lease, use or other disposition of Licensed
Products will be free from infringement of any patent rights or other
intellectual property rights of any third party; or (iii) an obligation by
either of the parties to furnish any technical or other information or know-how.

 

e.             Except as expressly provided herein, neither party makes any
representations or warranties, express or implied, regarding any matter,
including without limitations the implied warranties of merchantability,
suitability, and/or fitness for a particular use or purpose.

 

f.              Each party represents and warrants, on behalf of itself and its
Subsidiaries, that within the twelve (12) months prior to the Effective Date
neither it, nor any of its Subsidiaries, has assigned, transferred or sold to a
third party any Patents that, had they not been so assigned, transferred or
sold, would have been included within the definition of Zoran Licensed Patents.

 

g.             Each party represents and warrants, on behalf of itself and its
Subsidiaries, that neither it nor any of its Subsidiaries has the right or power
to direct any third party to Assert against the other party any cause of action
based upon the other party’s purported infringement of any Patent owned or
enforceable by such third party.

 

h.             No party assumes any liability with respect to any infringement
of any patent or to any other rights of third parties due to any reason,
including, without limitation,

 

8

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

another party’s conduct under the licenses granted hereunder or for any
responsibility for the enforcement of its patents against third parties.

 

7.             ASSIGNMENT

 

a.             Except as otherwise expressly provided in this Section 7, neither
party may assign, transfer or otherwise dispose of this Agreement or any of its
rights and obligations under this Agreement (referred to as an “assignment”) to
any entity without prior written notice to, and obtaining the prior written
consent of, the other party; provided, however, that a party may assign this
Agreement without such consent in the event of (x) a Change of Control involving
that party or (y) as part of the transfer of all or substantially all of the
business or assets of a party (whether by sale, merger, operation of law or
otherwise) in a transaction that is not a Change of Control, solely because the
direct and indirect holders of Voting Power of the party immediately prior to
the transaction or series of related transactions will hold, directly or
indirectly, more than fifty percent (50%) of the Voting Power of the
successor-in-interest immediately after the transaction or series of related
transactions. Any assignment or attempted assignment or other transfer not in
compliance with the terms and conditions of this Agreement will be null and
void. If a party consents to an assignment of this Agreement, (i) the
successor-in-interest must agree in writing to be bound by the terms and
conditions of this Agreement; and (ii) the assigning party (to the extent it
does not become part of the successor-in-interest as a result of the respective
transaction) shall not retain any rights or licenses under this Agreement.

 

b.             Upon a Change of Control of a party, the following terms shall
apply:

 

(i)            If MediaTek is subject to a Change of Control, the Licensed
Products of MediaTek (“Acquired Party”) will be limited to those Licensed
Products that [****]. If MediaTek is subject to a Change of Control, the
licenses granted in Section 2(a) shall continue with respect to such Existing
Products and Follow On Products after the effective date of the Change of
Control. [****].

 

(ii)           Nothing contained in this Section 7 shall limit the Licensed
Products of MediaTek if Zoran is the party subject to the Change of Control.

 

(iii)          From and after the effective date on which an After-Acquired
Subsidiary becomes a Subsidiary of MediaTek and meets the requirements for being
a Licensed Subsidiary, such After-Acquired Subsidiary shall be granted the
licenses set forth in Section 2. The Patents of an After-Acquired Subsidiary
will be included in the license granted to MediaTek to the extent set forth in
the definition of Zoran Licensed Patents, as applicable, as of the date the
After-Acquired Subsidiary becomes a Subsidiary. The licenses described

 

9

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

in Section 2 shall not have any retroactive effect for those units of products
that were sold by the Subsidiary prior to the date on which it becomes a
Licensed Subsidiary.

 

(iv)          On the date that a Licensed Subsidiary of MediaTek ceases to be a
Licensed Subsidiary (“Former Licensed Subsidiary”) or a Subsidiary becomes a
Former Subsidiary of MediaTek:

 

(A)          The licenses granted to the Former Licensed Subsidiary of MediaTek
under this Agreement shall terminate on the date the Former Licensed Subsidiary
ceases to be a Licensed Subsidiary. Notwithstanding the foregoing, such
termination shall not have any retroactive effect and the licenses granted to
the Former Licensed Subsidiary under this Agreement for those units of Licensed
Products previously sold or that have already been made and are in inventory
which the Former Licensed Subsidiary demonstrates were made by or for the Former
Licensed Subsidiary prior to the date on which it ceased to be a Licensed
Subsidiary shall not be affected.

 

(B)           The licenses and covenants granted hereunder to MediaTek and its
Licensed Subsidiaries with respect to Patents of the Former Subsidiary shall
continue as set forth in this Agreement.

 

(C)           Notwithstanding the foregoing provisions (A) and (B) of this
Section 7(b)(vi), if a Licensed Subsidiary of MediaTek is merged or subsumed
into MediaTek or another Licensed Subsidiary of MediaTek such that the resulting
entity remains MediaTek or a Licensed Subsidiary under this Agreement, the
licenses granted to the Former Subsidiary under this Agreement shall remain in
effect and shall continue to apply to MediaTek or Licensed Subsidiary, as
applicable.

 

(D)          Zoran reserves the right to and may enter into negotiations with
the Former Licensed Subsidiary regarding cross-license or covenants to not sue
agreements, and MediaTek agrees not to improperly interfere with such
negotiations.

 

c.             Divestiture of Material Business Unit.

 

(i)            [****].

 

(ii)           [****].

 

(iii)          [****].

 

10

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

d.             Each party shall promptly provide the other party with written
notice upon the occurrence of a permitted assignment, Change of Control or
addition of a Licensed Subsidiary after the Effective Date.

 

8.             MISCELLANEOUS PROVISIONS

 

a.             Nothing contained in this Agreement shall be construed as
imposing any obligation to institute any suit or action for infringement of any
patents, or to defend any suit or action brought by a third party which
challenges or concerns the validity or enforceability of any patents licensed
under this Agreement.

 

b.             This Agreement will not be binding until it has been signed below
by both parties.

 

c.             Nothing contained in this Agreement shall be construed as an
obligation to file any patent application or to secure any patent or to maintain
any patent in force.

 

d.             No express or implied waiver of any breach of any term, condition
or obligation of this Agreement shall be construed as a waiver of any subsequent
breach of that term, condition or obligation or of any other term, condition or
obligation of this Agreement of the same or of a different nature.

 

e.             Any failure to perform any obligation hereunder, except for the
obligation to make payments hereunder, shall be excused to the extent such
failure is caused by any controlling law, order, or regulation, or by any acts
of war, acts of public enemies, fires, floods, acts of God, acts of terrorism,
or any other contingency beyond the control of the parties, but only so long as
said law, order, regulation or contingency continues.

 

f.              Nothing contained in this Agreement shall be construed as
conferring to either party hereof any right to use in advertising, publicity, or
other promotional activities any name, trade name, trademark or other
designation of the other party and its Subsidiaries (including any contraction,
abbreviation or simulation of any of the foregoing).

 

g.             This Agreement shall be construed in accordance with and governed
by the laws of the State of California, United States, as applied to agreements
entered into and fully performed therein by residents thereof, excluding
conflict of laws principles thereof. In the event of a breach of this Agreement,
the exclusive venue for any and all litigation brought to enforce the Agreement
shall be the United States District Court, Northern District of California.

 

h.             If any term, clause, or provision of this Agreement shall be held
to be invalid, the validity of any other term, clause or provision shall not be
affected; and such invalid term, clause or provision shall be replaced by a
valid term that reflects the

 

11

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

economic effect of the invalid term, clause or provision, or if such is not
possible, shall be deemed deleted from this Agreement.

 

i.              This Agreement is the result of negotiations between Zoran and
MediaTek, both of which have been represented by counsel during such
negotiations; accordingly, this Agreement shall not be construed for or against
either party.

 

j.              This Agreement (including all Exhibits hereto, which are all
incorporated by this reference) sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior or contemporaneous agreements, understandings, discussions and other
communications, if any, between the parties with respect to the subject matter
hereof.

 

k.             No modification or amendment to this Agreement will be effective
unless it is in writing and executed by authorized representatives of the
parties, nor will any waiver of any rights be effective unless assented to in
writing by the party to be charged.

 

l.              Each party to this Agreement agrees to perform any further acts
and execute and deliver any further documents that may be reasonably necessary
to carry out the provisions of this Agreement.

 

m.            This Agreement and any counterpart original thereof may be
executed and transmitted by facsimile or by emailed portable document format
(“.pdf”) document. The facsimile and/or .pdf signature shall be valid and
acceptable for all purposes as if it were an original. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

 

9.             ATTORNEYS’ FEES

 

Each party shall bear its own attorney’s fees and related expenses incurred by
or on behalf of said party in connection with the negotiation of this Agreement.
In the event of any litigation in connection with this Agreement, the prevailing
party will be entitled to receive its costs, expert witness fees and reasonable
attorneys’ fees, including costs and fees on appeal.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized officer as of the Execution Date.

 

Zoran Corporation

MediaTek, Inc.

 

 

 

 

By:

/s/ Levy Gerzberg

 

By:

/s/ C.J. Hsieh

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Levy Gerzberg

 

Name:

C.J. Hsieh

 

 

 

 

 

 

 

Title:

President & CEO

 

Title:

President

 

 

 

 

 

 

 

Date:

1/25/06

 

Date:

1/25/06

 

 

 

 

 

Oak Technology, Inc.

 

 

 

 

 

By:

/s/ Levy Gerzberg

 

 

 

 

 

 

Name:

Levy Gerzberg

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

Date:

1/25/06

 

 

 

13

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT A

 

MEDIATEK LICENSED SUBSIDIARIES

 

[****]

 

14

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

**** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE DESIGNATED AS [****]. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT B

 

LICENSED PATENTS

 

[****]

 

15

--------------------------------------------------------------------------------